DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to Claims 1, 18, 23-24, 26, 31 in the submission filed 12/13/2021 are acknowledged and accepted.
     The cancellation of Claim 2 in the submission filed 12/13/2021 is acknowledged and accepted.
     The addition of Claims 33-37 in the submission filed 12/13/2021 is acknowledged and accepted.

Response to Arguments
     The Applicant’s arguments, see in particular Pages 9-10 of the submission, filed 12/13/2021, with respect to the rejections in Section 8 of the Office Action dated 9/14/2021, have been fully considered and are persuasive.  The rejections in Section 8 of the Office Action dated 9/14/2021 have been withdrawn.
     Additionally, the Applicants argue that, in view of the amendments made to Claims 18, 26, withdrawn Claims 18-32 now require all the limitations of Claims 1, 7, or 33 and hence should be rejoined.  The Examiner respectfully disagrees.  As set forth in Section 2 of the Office Action dated 6/25/2021, Claims 18-32 (i.e. claims drawn to Inventions III-

Allowable Subject Matter
     This application is in condition for allowance except for the presence of Claims 18-32 directed to inventions non-elected without traverse.  Accordingly, Claims 18-32 have been cancelled.
     Claims 1, 3-11, 33-37 are allowed.

EXAMINER'S AMENDMENT
     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel Claims 18-32.

Reasons for Allowance
     The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a holographic grating as generally set forth in Claim 1, the grating including, in combination with the features recited in Claim 1, the nanoparticles include monomers.  Claims 3-6 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
     Claim 7 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a grating as generally set forth in Claim 7, the grating including, in combination with the features recited in Claim 7, a plurality of nanoparticles dispersed in the polymer layer, the nanoparticles having a higher concentration in proximity to a surface of the polymer layer in one or more of the first region or the second region, such that a refractive index modulation of the grating is apodized.  Claims 8-11 are dependent on Claim 7, and hence are allowable for at least the same reasons Claim 7 is allowable.
     Claim 33 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a holographic grating as generally set forth in Claim 33, the grating including, in combination with the features recited in Claim 33, a plurality of nanoparticles dispersed in the polymer layer, wherein the nanoparticles have a higher concentration in the second region and the nanoparticles have a third refractive index that is higher than the second refractive index; or the nanoparticles have a higher concentration in the first region and the nanoparticles have a fourth refractive index that is lower than the first refractive index.  Claims 34-37 are dependent on Claim 33, and hence are allowable for at least the same reasons Claim 33 is allowable.


Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like 

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
12/17/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872